JOEN     I..     nlxaz
A-                  0-m


                                                  Augurt 5. ,1974


            The Honorable Edna Cisneros                 Opinion No. H-   367
            County & District Attorney
            Willacy County                              Re:     Use of a county’s federal
            Raymondville,   Texas 78580                         revenue sharing funds to
                                                                provide medical care when
                                                                the county is coterminous
            Dear Ms.          Cisneros:                         with a hospital district.

                    You have asked our opinion on two questiors:dliich    are:

                    1. Can Willacy County~legally grant a portion of its
                       Federal Revenue Sharing Funds to Su Clinica
                       Familiar,  a non-profit clinic, to subsidize a
                       maternity project which includes pre-natal,
                       intra partum and postpartum care for low
                       income r.eaidents throughout the county?

                    2. Can Willacy County legally grant a portion of its
                       Federal Revenue Sharing Funds to the Willacy
                       County Hospital District?

                In 1971 the Legislature established the Willacy County Hospital
            District under the authority of Article 9. Sec. 9 of the Texas Constitution.
            That Article ‘provides in pbrt:

                           . . . that any district so created shall assume
                           full responsibility for providing medical and
                          hospital care for its needy inhabitants . . . [and]
                           that after its creation no other municipality or
                           political subdivision shall have the power to levy
                           taxes or issue bonds or other obligations for
                          ‘hospital~purposes or for providing medical care
                           within the boundaries of the district e . . .




                                                     p. 1717
The Honorable   Edna Cisneror,   page 2   (H-367)




    Section 18 of Acts 1971, 62nd Leg., ch. 323, p. 1270,   the Act
creating the Willacy County Hospital District, provides:

            Sec. 18. After creation of the hospital district,
       no municipality or political subdivision within the
       boundaries of the district shall have the power to’
       levy taxes or issue bonds or other obligations for
       hospital purposes or for providing medical care.
        The said hospital shall assume full responsibility
       for providing hospital care for the indigents re-
        siding within the district; subject to other provisions
       ,of this Act.

     This offi.ce has held that a county may use revenue sharing funds to
c0ntrac.t with a priirate corporation to provide i service or function
which the county might have performed itrelf.       Attorney General Opinion
H-127 (1973).      However, a county may exercise only those powers which
are specifically conferred on it ‘by the Constitution land statutes.  Canales
v. Laughlin, 214 S.W.2d 451 (Tex. 1948); Clark v. Finley, 54 S.W. 343
(Tex. 1899); Article 5. Sec. 18, Texas Constitution.      While counties have
a general duty to provide support for paupers, Article 2351, V. TC.S.,
the Constitution and statutes have given a hospital district “full respon-
sibility for providing medical and hospital care” for the needy inhabitants
of Willacy County. Where, as here, a county add a hospital district
have identical boundaries, we believe thir grant of authority to the
hospital district coupled with the prohibition of any use of county tax or
bond revenues for hospit@ or medical care purposes operates to wtthdraw
the county@ gene,ral n+e#al, care pqvers.      Attorney General Opinion M-870
(1971).          ‘~
     A use of revenue sharing unds for the support of the clinic t.echnically
would not fall within the prohibition of use of county tax or bond money,
but if a county has no power to provide these rervices it may not spend
any money it might have, from whatever source obtained, for ~thatpurpose.

    Although we have no doubt that the clinic provides a beneficial and
needed service it ir our conclusion that the Cinstitution and statutes of our
State;deny tile county the authority to we revenue sharing funds for support
of thb clinic.  I;or the same reasons we conclude that it may not grant
a portian of its revenue sharing funds to the Willacy County Hospital District.




                                     p, 1718
The Honorable   Edna Cisneros,   page 3   (H-367)




                        SUMMARY

          Where Willacy County and the Willacy County
      Hospital District have identical boundaries, and where
      both the Constitution in Article 9. Sec. 9, and the Act
      creating the district provide that no political subdivi-
      sion within its boundaries shall have, the power to
      levy taxes, etc., for hospital purposes or for pro-
      viding medical care, the county may not use federal
      revenue sharing funds to support the projects referred
      toin your questiotis.         .,

                                      Very truly yours,




APPROVED:




DAVID M. KENDALL.      Chairman
Opinion Committee




                                   ‘p. 1719